                                           Case 3:20-cv-03886-SI Document 29 Filed 07/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODNEY BERNARD BARNO,                             Case No. 20-cv-03886-SI (PR)
                                   8                   Plaintiff,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 28
                                  10     ARMANDO PADILLA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Defendants have filed a request for a third extension of the deadline to file a dispositive
                                  14   motion. According to the accompanying declaration of attorney Carson Niello, additional time to
                                  15   prepare a dispositive motion is necessary because the parties continue to engage in informal
                                  16   settlement discussions.      Niello Decl. ¶ 3.   Upon due consideration of the request and the
                                  17   accompanying declaration of attorney Niello, the court GRANTS the request. Docket No. 28. The
                                  18   court now sets the following new briefing schedule for dispositive motions: Defendants must file
                                  19   and serve their dispositive motion no later than September 14, 2021. Plaintiff must file and serve
                                  20   on defense counsel his opposition to the dispositive motion no later than October 29, 2021.
                                  21   Defendants must file and serve their reply brief no later than November 12, 2021.
                                  22          IT IS SO ORDERED.
                                  23   Dated: July 20, 2021
                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
